Citation Nr: 1714891	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-45 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified via video conference from the RO before the undersigned.  

In April 2014, the Board remanded the claim for additional development.  As discussed below, another remand is necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that when he underwent a colonoscopy at the Dallas VA Medical Center in May 2004, unsterile instruments were used which caused him to contract hepatitis C.  The VA medical records confirm that he had a colonoscopy in May 2004 and that he was diagnosed with hepatitis C the following year.  In a December 2009 VA medical opinion, the examiner noted that cases of hepatitis C from the use of unsterilized equipment had been reported at VA facilities, but not at the Dallas VA Medical Center.  The examiner cited to an internal review from the Dallas VA Medical Center as well as a review by the Inspector General's (IG) office.  However, neither of these reports were initially included with the medical opinion or elsewhere in the record.  

Pursuant to the April 2014 Board remand, the AOJ attempted to obtain the reports cited.  It was noted that the provider "...is no longer here."  Ultimately, a negative reply was noted regarding the internal review from the Dallas VA Medical Center. However, it is unclear whether the report was requested from the VA examiner, Dr. J.Y., who cited to the review in providing his opinion.  Thus, additional efforts are warranted in obtaining the cited internal review, if available.

The IG report was obtained and associated with the record.  The December 2009 VA examiner stated that there were no findings to suggest that there were any deficiencies in sterilization or that any patients had come to harm. According to the IG report, the VA North Texas Health Care System, Dallas VA Medical Center was one of the VHA facilities which underwent unannounced inspection for the study.  Contrarily, the conclusion of the IG report states that facilities have not complied with management directives to ensure compliance with processing of endoscopes resulting in a risk of infectious disease to veterans.  However, no specific data was provided for the Dallas VAMC itself.  It remains unclear whether or not unsterile instruments were used at the Dallas VAMC which caused him to contract hepatitis C.  Thus, the Board finds that an addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Conduct necessary development (to include contacting the December 2009 VA examination provider) to obtain a copy of the report of the Dallas VA Medical Center concerning the use of unsterilized equipment during colonoscopies and the lack of such a practice at this VA facility.  If it is determined that the report is unavailable, please document this in a memorandum of unavailability; this memorandum must delineate what development efforts were made.

2.  After the above development has been completed to the extent possible, or after the time for a response has expired, forward the entire record to the December 2009 VA examiner, or a suitable substitute, for addendum opinion concerning whether unsterile instruments were used during the colonoscopy at the Dallas VA Medical Center in May 2004 which caused the Veteran to contract hepatitis C. 

After a complete review of the file, the examiner should answer all of the following questions with a full rationale provided for each answer:

(1)  Did the Veteran sustain any additional disability, to include hepatitis C, as a result of the May 2004 VA colonoscopy?  If so, what is that additional disability?

(2)  If such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?

(3)  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(4)  Was the proximate cause of any additional disability an event not reasonably foreseeable?

A complete rationale must be provided for any opinions expressed.  The examiner should identify the information on which s/he based the opinions.  If a medically justified opinion is impossible to formulate, the physician should so indicate.

3.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




